Citation Nr: 0605527	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  91-56 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Christopher A. Somers, Esq. 






ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from July 1943 to October 
1945.  The appellant is the widow of the veteran.  

This matter comes before Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.  

The appeal was previously before the Board in 1991, but was 
remanded for additional development.  It was returned to the 
Board in September 1999.  

At that time, the Board found that new and material evidence 
had been submitted to reopen the appellant's claim of service 
connection for the cause of the veteran's death, but then 
remanded the appeal for further development and de novo 
review by the RO.  



REMAND

In June 2005, the Board determined that additional medical 
development was required in this case and decided to obtain 
an expert medical opinion from the Veterans Health 
Administration (VHA).  

The requested opinion was received in August 2005.  A copy of 
this opinion was provided to the appellant in October 2005.  
She was provided an opportunity to present additional 
evidence or argument in response to the opinion.  

Additional argument and evidence was received from the 
appellant in November 2005.  Furthermore, when the appellant 
was asked to indicate if she wished for the Board to proceed 
with the review of her appeal or whether she preferred for 
her appeal to be remanded to the RO for consideration of the 
additional evidence and argument, she requested that her 
appeal be remanded.  

Therefore, in order to afford the appellant due process, her 
appeal is REMANDED to the RO for the following action:  

The RO should take appropriate steps to 
again review the appellant's claim in 
light of all of the evidence in the 
claims folder.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action until otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

 
 
 
 

